Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendments and remarks filed 4-29-22 are acknowledged.

Claims 1, 3-9, 12, 14-16, 22-28, 50 and 51 are pending.

Claims 1, 3, 4, 5, 8, 9, 12, 22-24, 50 and 51 are under examination as they read on the species of invention wherein the therapeutic agent of claim 1(b) is “an antibody reagent;” 
wherein the sub-species of antibody reagent is “a single chain antibody” as recited in claim 3; wherein the CAR and the therapeutic agent “are each constitutively expressed” as recited in claim 12; 
wherein the specificity of the CAR is “a tumor-associated antigen” as recited in claims 22-24; wherein the sub-species of tumor-associated antigen to which the CAR binds is “EGFRvIII” as recited in claim 24; 
wherein the specificity of the therapeutic agent is “a tumor-associated antigen” as recited in claims 22-23; and 
wherein the sub-species of tumor-associated antigen to which the therapeutic agent binds is “EGFR” as recited in claim 24.

Claims 6, 7, 14-16 and 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-21-21.

The prior rejections under 35 USC § 112(a) and § 112(b) have been withdrawn in view of applicant’s claim amendments.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1, 3-5, 8, 9, 12 and 22-24 stand rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Gottschalk et al. (WO2014138306), in the alternative, under 35 U.S.C. 103 as obvious over Brogdon et al. (9,349,368) in view of Gottschalk et al. (WO2014138306) as evidenced by the knowledge in the art as exemplified by the teachings of Fan et al. (Cancer Cell 24, 438–449, 2013), Sasaki et al. (Oncology Reports 17: 319-323, 2007) and Lulli et al. (Oncotarget, Vol. 7, No. 30, pp 47777-47793, 2016)(all of record).

With respect to the anticipation rejection, applicant argues (emphasis added):

“Gottschalk does not teach all the claim limitations arranged or combined the same way as recited in the instantly amended claims, namely a CAR T cell comprising a heterologous nucleic acid molecule comprising a first polynucleotide encoding a CAR (comprising an antigen-binding domain, a transmembrane domain, and an intracellular signaling domain) and a second polynucleotide encoding a therapeutic agent comprising an antibody reagent that binds to a tumor- associated antigen or a Treg-associated antigen. The separate and distinct passages cited in Gottschalk (by Applicant's count, at least 8 distinct paragraphs) would not be understood to teach all the limitations of amended claim 1 arranged or combined in the same way as recited in amended claim 1, and accordingly Gottschalk does not anticipate amended claim 1 or claims dependent therefrom.”

Applicant's argument has been considered but has been found convincing essentially for the reasons of record as described further below. 

As set forth in the prior office action, “At page 0017 Gottschalk teaches a “a cell that has been genetically engineered to express one or more engagers, e.g., any of the engager molecules described herein (e.g., referred to as an "engager cell").  In certain embodiments, the genetically engineered cell is, e.g., a T lymphocyte (T-cell), a CART-cell…”  At paragraph 0014 Gottschalk teaches how the cell recognition domain of the engager molecule may be tailored to recognize a tumor expressing a particular antigen, e.g., EGFR or EGFRvIII (see Table 1).   As further described in paragraph 0019, “…in certain embodiments the engager T-cells also comprise a CAR, including one that targets antigens listed in Table 1, an engineered TCR, or any other genetic modification that may enhance its function.  In one embodiment, a CAR or engineered TCR expressing T-cell comprises one or more engager molecules.  In a particular embodiment, an antigen binding domain of a CAR or TCR and an antigen recognition domain of an engager molecule recognize or bind to the same target antigen.  In a certain embodiment, an antigen binding domain of a CAR and an antigen recognition domain of an engager molecule recognize or bind to different target antigens expressed on the same target cell.”… Example 1 entitled “Generation Of Engager Cells” teaches the production of engager cells by genetically modifying T-cells to produce an “engager” which comprises an antigen recognition domain, e.g., an scFv that binds present on a target cell, such as a tumor-associated antigen present on a tumor target cell, and an activation domain that binds to, e.g., CD3 (see paragraphs 0229-0230), i.e., “a bispecific single chain antibody construct” as described in paragraph 0065 and shown in Fig. 3.  At paragraph 0231 Gottschalk teaches the production of a particular engager T-cell that has been genetically modified to express a secretable bispecific T-cell engager comprising one scFv specific for CD3 and a second scFv specific for an antigen of choice, such as “a bispecific T-cell engager that recognizes CD3 and the tumor antigen EGFR” as recited at page 60, lines 1-2.” 

(emphasis in the original).
   
By contrast to applicant’s argument, it remains the examiner’s opinion that the teachings of Gottschalk at either of paragraphs 0017 or 0019 are sufficient to anticipate the invention of claim 1.

In this regard it is noted that, “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN:

‘The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.’ In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. ‘The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.’).”  See MPEP § 2123.

With respect to the obviousness rejection, applicant argues:

“Gottschalk does not remedy the deficiency of Brogdon, at least because Gottschalk fails to teach all the limitations of amended claim 1 arranged or combined in the same way as recited in amended claim 1. 

Additionally, none of Fan, Lulli, or Sasaki remedy the deficiencies of Brogdon. Fan is directed to experiments characterizing STAT signaling in response to EGFR and EGFRvIII signaling in the context of glioblastoma. Lulli is directed to the response of keratinocytes to anti- EGFR drugs with interferons. Sasaki is directed to studying an EGFRvIII mutation possibly associated with increased EGFRvIII copy number in cancer patients. All of Fan, Lulli, and Sasaki are silent regarding a CAR T cell comprising an antibody reagent that binds to a tumor-associated antigen or a Treg-associated antigen.”

Applicant's arguments have been considered but have not been found convincing essentially for the reasons of record as described further below.

As set forth in the rejection of record:

“Given the teachings of Brogdon in view of Gottschalk as evidenced by Fan, Sasaki and Lulli, it would have been obvious to one of ordinary skill in the art that while the EGFRvIII-binding CAR T-cells of Brogdon could be used treat cancers that frequently express EGFRvIII, such as glioblastoma, other cancers exhibiting far less frequent expression of EGFRvIII, such as NSCLC, are far less likely to be successfully treated with EGFRvIII-binding CAR T-cells.

That said, as described in paragraphs 252-254 of Gottschalk, CAR T-cells that have been genetically modified to secrete bispecific engager molecules capable of redirecting bystander T-cells to attack cancer cells allow the CAR T-cells to carry the bispecific engager molecules to the tumor tissue resulting in “high concentrations of engager molecules at tumor sites while
minimizing systemic exposure, which can be toxic.” (see last sentence of paragraph 254).

Given the combined reference teachings, it would have been obvious to one of ordinary skill in the art to genetically modify the EGFRvIII-binding CAR T-cell of Brogdon such that it further expresses a bispecific engager molecule capable of binding EGFR and CD3, thereby redirecting bystander T-cells to attack EGFR-expressing NSCLC or glioblastoma.  The ordinarily skilled artisan would have been motivated to produce such cells given the need to bolster the anti-cancer activity of EGFRvIII-binding CAR T-cells for the treatment of cancers that express EGFRvIII far less frequently than glioblastoma and further because it allows the ordinarily skilled artisan to localize an EGFR-binding bispecific engager molecule to the tumor to be treated thereby directing the engager molecules to tumor site and away from non-tumor, normal EGFR-expressing cells, which could lead to engager molecule induced toxicity.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.”

By contrast to applicant’s argument, the examiner does not agree with applicant’s contention that “Gottschalk fails to teach all the limitations of amended claim 1 arranged or combined in the same way as recited in amended claim 1.”  Moreover, applicant’s argument does not substantially challenge the 103 aspect of the rejection of record.

Thus, the claims stand rejected under 35 U.S.C. 102(a)(1) / 102(a)(2), or, in the alternative, under 35 U.S.C. 103 for the reasons of record.

Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear from the part A; or part B structure of claim 51 if the claim is meant to limit the CAR T cell to those cells having either part A or part B, but not both parts A and B, or if the claim should instead be interpreted to mean that the CAR of the T-cell can have part A, or part B, or both parts A and B.  Amending claim 51 to recite the “either…but not both,” or to recite the “or both” language would obviate this rejection.

Claim 51 is rejected under 35 U.S.C. 103 as obvious over Brogdon et al. (9,349,368) in view of Gottschalk et al. (WO2014138306) as evidenced by the knowledge in the art as exemplified by the teachings of Fan et al. (Cancer Cell 24, 438–449, 2013), Sasaki et al. (Oncology Reports 17: 319-323, 2007) and Lulli et al. (Oncotarget, Vol. 7, No. 30, pp 47777-47793, 2016)(all of record).

Brogdon teaches the production of T-cells engineered to express a Chimeric Antigen Receptor (CAR) to treat a disease associated with expression of Epidermal Growth Factor Receptor III (EGFRvIII), such as lung carcinoma or glioblastoma, i.e., cancers which exhibit enhanced expression of EGFR, EGFR amplification and consequent rearrangements, the most common of which deletes EGFR exons 2-7 to produce the mutant form of EGFR designated “EGFRvIII.”  (see col. 1, 4th paragraph and col. 1-2 bridging paragraph).  As described in the col. 1-2 bridging paragraph of Brogdon, “EGFRvIII expression has been seen in many tumor types, including
glioblastoma multiforme (GBM), but is rarely observed in normal tissue.”  The occurrence of EGFRvIII expression in various tumor tissues, and the rare, or lack of EGFRvIII expression in normal tissues is further described at col. 15, 1st full paragraph; at col. 17, 1st full paragraph; at the col. 75-76 bridging paragraph; at col. 77, 2nd full paragraph; and at col. 117, 4th full paragraph of Brogdon.  Given the “functional specificity” of the disclosed EGFRvIII CAR T-cells for EGFRvIII expressing cancer cells relative to normal tissues, Brogdon teaches their EGFRvIII CAR T-cells can kill tumor cells without targeting/destroying normal tissues and cells (see col. 17, 1st full paragraph; col. 77, 2nd full paragraph; col. 117-118 bridging paragraph).  At col. 76, penultimate paragraph – col. 77, 2nd full paragraph, Brogdon teaches the design of a single-arm open-label pilot study to determine the safety, tolerability and engraftment potential of CART-EGFRvIII T cells in patients with EGFRvIII+ newly diagnosed GBMs wherein the CART-EGFRvIII T cells are to be administered by infusion and the level of circulating T-cells comprising EGFRvIII CAR is to be assessed at various times thereafter.

With respect to the construction of EGFRvIII CARs, at Example 3 Brogdon teaches EGFRvIII CAR sequences comprising an EGFRvIII binding scFv joined to a CD8ahinge/CD8TM/4-1BB/CD3zeta, see, e.g., SEQ ID NOs: 2, 3.  Moreover, at Example 7 Brogdon teaches humanized anti-EGFRvIII containing CAR constructs also comprising CD8ahinge/CD8TM/4-1BB/CD3zeta domains, see, SEQ ID NOs: 43, 49, 55, 61, 67, 73, 79, 85 and 96 (corresponding to CARs 1-8 and 10, respectively).  While the CD8α hinge / transmembrane sequences of Brogdon CARs 1-8 are identical to SEQ ID NO: 4 of claim 51, the CD3ζ sequences of Brogdon CARs 1-8 differ from SEQ ID NO: 6 at a single amino acid residue (Q→K).  As shown in Fig. 15, CARs 3, 6 and 8 proliferate in response to U87vIII challenge with no background proliferation to wild type EGFR.  Moreover, as shown in Fig. 16, CARs 5 and 7, like CARs 3, 6 and 8 proliferate in response to U87vIII challenge.  As shown in Figs. 17 and 18, CAR 6 is capable of specifically killing EGFRvIII-expressing tumor cells.  

However, Brogdon does not explicitly teach a chimeric antigen receptor (CAR) T cell comprising a heterologous nucleic acid molecule, wherein the heterologous nucleic acid molecule comprises: (a) a first polynucleotide encoding a CAR comprising an antigen-binding domain, a transmembrane domain, and an intracellular signaling domain; and (b) a second polynucleotide encoding a therapeutic agent, and wherein the CAR T cell has a CD8 hinge/ transmembrane comprising SEQ ID NO: 4, or an intracellular domain comprising the CD3ζ signaling domain of SEQ ID NO: 6.

At page 0017 Gottschalk teaches a “a cell that has been genetically engineered to express one or more engagers, e.g., any of the engager molecules described herein (e.g., referred to as an "engager cell").  In certain embodiments, the genetically engineered cell is, e.g., a T lymphocyte (T-cell), a CART-cell…”  At paragraph 0014 Gottschalk teaches how the cell recognition domain of the engager molecule may be tailored to recognize a tumor expressing a particular antigen, e.g., EGFR or EGFRvIII (see Table 1).   As further described in paragraph 0019, “…in certain embodiments the engager T-cells also comprise a CAR, including one that targets antigens listed in Table 1, an engineered TCR, or any other genetic modification that may enhance its function.  In one embodiment, a CAR or engineered TCR expressing T-cell comprises one or more engager molecules.  In a particular embodiment, an antigen binding domain of a CAR or TCR and an antigen recognition domain of an engager molecule recognize or bind to the same target antigen.  In a certain embodiment, an antigen binding domain of a CAR and an antigen recognition domain of an engager molecule recognize or bind to different target antigens expressed on the same target cell.”  Similar teachings are also found in paragraph 0186-0187.  Example 1 entitled “Generation Of Engager Cells” teaches the production of engager cells by genetically modifying T-cells to produce an “engager” which comprises an antigen recognition domain, e.g., an scFv that binds present on a target cell, such as a tumor-associated antigen present on a tumor target cell, and an activation domain that binds to, e.g., CD3 (see paragraphs 0229-0230), i.e., “a bispecific single chain antibody construct” as described in paragraph 0065 and shown in Fig. 3.  At paragraph 0231 Gottschalk teaches the production of a particular engager T-cell that has been genetically modified to express a secretable bispecific T-cell engager comprising one scFv specific for CD3 and a second scFv specific for an antigen of choice, such as “a bispecific T-cell engager that recognizes CD3 and the tumor antigen EGFR” as recited at page 60, lines 1-2.  Bispecific single chain engager molecules capable of binding a tumor antigen such as EGFR, and further binding an immune cell surface protein such as CD3 expressed on the T-cells are also taught at paragraph 0065.

Given that Gottschalk teaches (i) engager molecules which are bispecific single chain antibody constructs comprising an scFv that binds, e.g., CD3, and further comprising a second scFv that binds, e.g., EGFR, and further teaches (ii) “engager T-cells” can also comprise a CAR, including one that targets antigens listed in Table 1, Gottschalk teaches engager T-cells genetically modified to produce engager molecules which are bispecific single chain antibody constructs that bind, e.g., CD3 and EGFR, said genetically modified engager T-cells further comprising a CAR that binds, e.g., EGFRvIII.  

As to expression of said CAR and engager molecules in a T-cell, in the section labeled “Promoters and Enhancers” Gottschalk teaches “The promoters employed may be constitutive, tissue-specific, inducible, and/or useful under the appropriate conditions to direct high level expression of the introduced DNA segment, such as is advantageous in the large-scale production of recombinant proteins and/or peptides….,”  see paragraph 151, and further teaches in paragraph 157 that “In certain embodiments 2A sequences are used to create multigene messages, and these may be used in the embodiments.”
The first paragraph of Fan teaches “The epidermal growth factor receptor (EGFR) plays a prominent role in many tumors including glioblastoma, the most common primary brain tumor. Amplification and overexpression is observed in > 50% of glioblastoma.  Half of EGFR-amplified tumors in turn harbor the EGFRvIII mutant, an intragenic rearrangement generated by in-frame deletion of exons 2–7 from this receptor tyrosine kinase (RTK), which consequently signals constitutively in the absence of ligand (Huang et al., 1997, Sugawa et al., 1990, Wong et al., 1992). A number of studies noted that amplification and overexpression of both EGFR and EGFRvIII conferred a worse prognosis in glioma patients (Heimberger et al., 2005, Shinojima et al., 2003), with a clinical trial suggesting vaccination against EGFRvIII as a promising immunotherapy (Sampson et al., 2010). In contrast, a recent report failed to associate amplification of EGFR with outcome (Weller et al., 2009). Expression of EGFRvIII in glioblastoma is heterogeneous and is usually observed in a subpopulation of neoplastic cells (Nishikawa et al., 2004)….”  As described at page 439, right col., 1st and 2nd paragraphs of Fan, in those tumor cells that express the EGFRvIII mutant form of EGFR, EGFRvIII and EGFR are jointly coexpressed (see also the 1st paragraph of Discussion).

Sasaki teaches while EGFR is abundantly expressed in non-small cell lung cancer (NSCLC), a survey of 252 lung cancer patients demonstrated that only 8/252 had an EGFRvIII mutation (see page 319, right col., 1st full paragraph; page 320, left col., 2nd full paragraph; page 321-322 bridging paragraph and Table II).  

At the col. bridging paragraph of the Discussion, Sasaki teaches the following: “The development of immunotherapy strategies for NSCLC will be facilitated by the identification of tumor-specific targets. Although the EGFR is overexpressed in many cases of NSCLC, its wide distribution in normal tissue, such as liver and skin may limit its suitability as an immunotherapeutic agent.”  

Thus, the ordinarily skilled artisan knowledgeable of Sasaki would understand that the limited expression of EGFRvIII in NSCLC makes it a difficult target for EGFRvIII targeted immunotherapy, and while EGFR is a better target for NSCLC immunotherapy, its wide distribution in normal tissue, such as liver and skin may limit its suitability as an immunotherapeutic agent.  Notably in this regard, it was obvious to the ordinarily skilled artisan at the time of applicant’s earliest filing date that anti-EGFR targeted therapy has the potential to not only destroy normal tissues and cells but to also provoke the production of pro-inflammatory cytokines like IFN-κ from human keratinocytes, thereby inducing adverse skin inflammation (see Lulli at page 47778, left col., penultimate paragraph; at page 47776, 1st full paragraph; at page 47776, 1st full paragraph and last paragraph of the Discussion).

Given the teachings of Brogdon in view of Gottschalk as evidenced by Fan, Sasaki and Lulli, it would have been obvious to one of ordinary skill in the art that while the EGFRvIII-binding CAR T-cells of Brogdon could be used treat cancers that frequently express EGFRvIII, such as glioblastoma, other cancers exhibiting far less frequent expression of EGFRvIII, such as NSCLC, are far less likely to be successfully treated with EGFRvIII-binding CAR T-cells.

That said, as described in paragraphs 252-254 of Gottschalk, CAR T-cells that have been genetically modified to secrete bispecific engager molecules capable of redirecting bystander T-cells to attack cancer cells allow the CAR T-cells to carry the bispecific engager molecules to the tumor tissue resulting in “high concentrations of engager molecules at tumor sites while
minimizing systemic exposure, which can be toxic.” (see last sentence of paragraph 254).

Given the combined reference teachings, it would have been obvious to one of ordinary skill in the art to genetically modify the EGFRvIII-binding CAR T-cell of Brogdon such that it further expresses a bispecific engager molecule capable of binding EGFR and CD3, thereby redirecting bystander T-cells to attack EGFR-expressing NSCLC or glioblastoma.  The ordinarily skilled artisan would have been motivated to produce such cells given the need to bolster the anti-cancer activity of EGFRvIII-binding CAR T-cells for the treatment of cancers that express EGFRvIII far less frequently than glioblastoma and further because it allows the ordinarily skilled artisan to localize an EGFR-binding bispecific engager molecule to the tumor to be treated thereby directing the engager molecules to tumor site and away from non-tumor, normal EGFR-expressing cells, which could lead to engager molecule induced toxicity.  Moreover, given the teachings of Brogdon it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to make use of CAR 6 in particular (SEQ ID NO: 73), said humanized anti-EGFRvIII CAR proliferating in response to U87vIII challenge and further exhibiting the ability to specifically kill EGFRvIII-expressing tumor cells, as source for an EGFRvIII specific CAR.  This CAR meets the limitation of claim 51 in that it comprises the CD8 hinge and transmembrane domains identical to SEQ ID NO: 4, while differing from SEQ ID NO: 6 by a single amino acid residue (the Q→K residue change described at Brogdon col. 92).

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 50 is rejected under 35 U.S.C. 103 as obvious over Brogdon et al. (9,349,368) in view of Gottschalk et al. (WO2014138306) as evidenced by the knowledge in the art as exemplified by the teachings of Fan et al. (Cancer Cell 24, 438–449, 2013), Sasaki et al. (Oncology Reports 17: 319-323, 2007) and Lulli et al. (Oncotarget, Vol. 7, No. 30, pp 47777-47793, 2016)(all of record), and further in view of Baeuerle et al. (WO2016187594, cited herewith).

The teachings of Brogdon in view of Gottschalk as evidenced by the knowledge in the art as exemplified by the teachings of Fan, Sasaki and Lulli are given above.

However, these references do not explicitly teach the CAR T cell of claim 24, wherein the CAR antigen-binding domain or the therapeutic agent comprises a sequence selected from the group consisting of SEQ ID NOs: 21, 27, 33, 36, 42, 45, 51, 55, 57, 63, or 65.

At example 10 Baeuerle teaches the testing of BiTE type molecules for their ability to induce primary human T cells to kill human tumor cells in a tumor target dependent manner using a T cell dependent cytotoxicity (TDCC) assay.  In particular, Baeuerle describes how “[a]ll 7 EFGR
targeting trispecific molecule configurations were demonstrated to effectively kill target cells
(see representative data in Tables 3 and 4 and Figures 6 and 8) with a similar potency to the
EGFR BiTE.” (emphasis in the original).  Two of the EGFR BiTE molecules shown in Fig. 8, “EGFR BiTE,” corresponding to SEQ ID NO: 7, and “EGFR-scFv:C:A,” corresponding to SEQ ID NO: 8, have scFv EGFR-binding domains identical to SEQ ID NO: 33 of claim 50.

Given the ability of the “EGFR BiTE” and “EGFR-scFv:C:A” molecules to direct primary human T cells to kill human tumor cells it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to make use of either of said BiTE molecules to bolster the anti-cancer activity of EGFRvIII-binding CAR T-cells for the treatment of cancers that express EGFRvIII far less frequently than glioblastoma.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644